Name: Commission Regulation (EEC) No 1679/81 of 17 June 1981 on applications for aid from the European Agricultural Guidance and Guarantee Fund, Guidance Section, for collective projects for the restructuring of vineyards
 Type: Regulation
 Subject Matter: farming systems;  consumption; NA;  agricultural activity;  economic policy
 Date Published: nan

 27.6,81 Official journal of the European Communities No L 171 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1679/81 of 17 June 1981 on applications for aid from the European Agricultural Guidance* and Guarantee Fund, Guidance Section, for collective projects for the restructuring of vineyards THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the European Agricultural Guidance and Guarantee Fund (EAGGF) Committee has been consulted on the financial aspccts of these measures, HAS ADOPTED THIS REGULATION: Article J Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 458/80 of 18 February 1980 on collective projects for the restructuring of vineyards (*), and in particular Article 6 (4) thereof, Whereas applications for aid submitted in connection with the common measures for the restructuring of vineyards must contain all the information needed for the examination of projects according to the criteria in Regulation (EEC) No 458/80; Whereas the information should be presented in an identical manner by each applicant to facilitate rapid examination and comparison of the applications; 1 . Applications for aid from the EAGGF, Guidance Section, for special programmes carried out as part of a collective project on vineyards shall contain the information and documents specified in the Annexes. 2 . Applications shall be submitted in triplicate in the form indicated in the Annexes. 3 . Applications which do not meet the conditions of paragraphs 1 and 2 shall not be considered . Article 2 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Agricultural Structures; This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 June 1981 . For the Commission Antonio GlOLITl I Member of the Commission (&gt;) OJ No L 57, 29. 2 . 1980, p. 27. No L 171 /2 Official Journal of the European Communities 27. 6 . 81 ANNEX A PART 1 Please read explanatory notes and instructions before filling in the application. Not to be completed by the applicant Project No 1 . Tide of project C , A , 2 . 0 2. Applicant 2.1 . Name or business name C , A , 2 , 1 2.2. Road and number or post office box C. A , 2 . 2 2.3 . Postal code and town/county C i A . 2 « 3 F , R I C,A,2|42.4 . Telephone 2.5 . Telex No L 171 /327. 6 . 81 Official Journal of the European Communities 80 3 . Beneficiary (Article 7 (2)) C , A , 3 , 1 3.1 . Is the beneficiary also the applicant? MNo Yes Y 3.2. Name or business name 3.3. Road and number or post office box C. A , 3 , 2 3.4 . Postal code and town/county C . A 3 3 F i*l 3.5 . Telephone C i Ai 3 i 4 3.6 . Telex 3.7. Legal stams 3.8 . Reference numbers of previous applications for aid from the EAGGF, Guidance Section C i A i 3 i 6  ¡ No I. 171 /4 Official Journal of the European Communities 27 . 6 . 8 C.A.4 , 1 Sector 4 . Scheduled dates: Start of project End of project 66 7 69 4.1 . Total cost of the collective project for the restructuring of vineyards ( in national currency): C i A i 4 i 2 4.2 . Amount of premiums requested ( in national currency): 4 s Date Signature PART 2 Favourable opinion of the Member State Dace Signature and stamp 27. 6 . 81 Official Journal of the European Communities No L 171 /5 EXPLANATORY NOTES AND INSTRUCTIONS ON THE COMPLETION OF APPLICATIONS Preliminary remarks Regulation (EEC) No 1679/81 is designed to specify as precisely as possible the information which the Commission needs in order to decide on the applications for aid according to the conditions and criteria laid down in Regulation (EEC) No 458/80. In view of die multitude of situations arising, it is obviously impossible to provide for all the details of each individual case. There will , therefore, be cases where certain information is not available or does not fully explain a particular situation. In these cases, the reasons why it is impossible to give a reply to certain questions should be given on a separate sheet. The applicant may also attach supplementary explanations if he considers it necessary in order to explain fully the details of his situation or application. ANNI X A General instructions ( a) The applicant should complete lines 2 to 4.2 of Part 1 only. Do not fill in the right-hand column of each page. (b) The number of characters relating to one piece of information (including intermediate spaces) should not exceed the number of spaces provided for on the form. Abbreviations may be used (e.g. COOP, Ltd, . . .). One character only should be written in each space. (c) With the exception of amounts, information entered on the lines provided should begin with the first space on the left. (d) Amounts:  amounts should be entered in national currency ignoring decimals,  the triangles (  ² ) are used to separate milliards, millions and thousands,  amounts should be entered beginning with the last space on the right. Example: £ 10 000 ...A |l | 0A0l0|0l Explanatory notes to the various headings (') PART 1 2 . Applicant To be filled in only if the applicant is not one of the benefictarics. 3 . Beneficiary The beneficiary may be a cooperative, association of cooperatives, producer group or association of growers which has undertaken to draw up a restructuring scheme and to carry it out in compliance with the Regulation. If there are several beneficiaries, the information for heading 3 must be given for each of them, specifying exactly the business name contained in the statutes. (') Paragraph numbers correspond to the headings on the form. Articles referred to in this Annex are those of Regulation (EEC) No 458/80. No L 171 /6 Official Journal of the European Communities 27 . 6 . 81 3.1 . Circle the correct reply. 3.7 . For example, cooperative, association , &gt;. . . 3.8 . These are project numbers allotted by the divisions responsible for the Fund. If there are more than four applications, list them at the foot of the page. 4 . Enter the month and year. Example: | o|4A7)8 | 27. 6 . 81 Official Journal of the European Communities No L 171 /7 ANNEX B 1 . Brief description of the collective project for the restructuring of vineyards (maximum one page). Indicate in particular the location and the total area under vines concerned by the measures (henceforth referred to as the restructuring perimeters) for example a cooperative vineyard, or the vineyard situated on the territory of one or several communes, etc., and the exact area of the zones and perimeters which will be restructured, that is to say, replanted or possibly affected by new planting. It is emphasized that a project may include new planting if it is technically necessary, but such new planting may not excecd 10 % of the total replanted and newly planted area of the project. It is also emphasized that a collcctivc project for restructuring vineyards producing table wines must involve at least 100 hectares of vineyards in accordance with a restructuring scheme covering the whole area of vineyards restructured and must be comprised of blocks of land under a single tenant having an area of at least two hectares. In cases where natural conditions do not readily allow the establishment of blocks of the minimum size of two hectares, the area of replanting or new planting which docs not fulfil this requirement must not exceed 10 % of the total area replanted or newly planted. The method of calculation of these 10 % limits shall be as follows:  If a block of two hectares pre-dating the project includes 1-5 hectares already planted in accordance with the controlling scheme and if the project comprises the replanting of 0-5 hectares according to the specifications in the scheme; these 0-5 hectares will not be taken into account in the 10 % limit, because their use will lead to the achievement of the aim of the scheme, that is to say, the creation of a block of restructured vineyards of at least two hectares.  If a block of two hectares or Under is not already planted in accordance with the controlling scheme and the project comprises the replanting of one hectarc in accordance with the scheme, then this hectare will be included in the calculation of the 10 % limit because the principle of the creation of a restructured block of at least two hectares will not have been respected. 2. Applicant (') ¢ ¢ 2.1 . Object of the applicant's main activities. 2.2 . Relationship between the applicant and the collective restructuring project. 2.3 . Attach, ' where appropriate :  memorandum and articles of association,  certificate of registration or extract from the trade register. 3 . Beneficiary (2): 3.1 . Object and scope of beneficiary's main activities. 3.2 . Geographical area covered by these activities. 3.3 . Economic situanon. 3.4 . Attach, where appropriate:  memorandum and articles of association ,  certificate of registration or extract from the trade register . (') To be completed only if the applicant is not also responsible for the implementation of the collective restructuring project. (2 ) To be completed for each beneficiary. No L 171/8 Official Journal of the European Communities 27. 6 . 81 4 . Description of present situation : 4.1 . Geographical location of the areas concerned, showing the areas to be restructured (maps) with an indication of die areas used for the production of quality wines psr (VQPRD) and of those used for the production of table wines. 4.2 . Description of the needs met by the collective restructuring project; estimate of the effect of the project on production (figures), productivity and quality. 5 . Measures proposed : 5.1 . Description of the various restructuring measures proposed with special emphasis on the compulsory provisions concerning vine varieties, alignment and spacing of rows, cultivation method, etc. (without prejudice to the provisions of Regulation (EEC) No 338/79). 5.2 . Varieties of wines used for the redistribution of the zones for restructuring; classify the varieties as to whether recommended, authorised, provisionally authorized, etc. Indicate the area planted or replanted for each variety (column 2 of Tables B 1 and B 2). Use Table B 1 for the restructuring of the vineyards of VQPRD not omitting to indicate the total area of possible new plantations. Use Table B 2 for the restructuring of table wine vineyards not omitting to indicate, on the one hand the total area of possible new plantations, and on the other the total area of blocks of land less than two hectares (see paragraph 1 ). 5.3 . Description of the work proposed. 5.4. Overall estimate and average cost per hectare to be replanted. 6 . Proposed financing: complete Annex B 3 . 27. 6. 81 Official Journal of the European Communities No L 171 /9 Project No: TABLE B 1 - VINE VARIETIES AND AREAS USED FOR NEW PLANTING OR REPLANTING OF VQPRD Vine variety Areas replanted or newly planted (hectares) Of which new planting (hectares) 1 2 3 Total TABLE B 2 - VINE VARIETIES AND AREAS USED FOR NEW PLANTING OR REPLANTING OF TABLE WINE Vine variety Areas replanted or newly planted (hectares) Of which new planting (hectares) Of which the total area which will comprise blocks of replanted . or newly planted land of less than two hectares after completion of the project 1 2 3 4 Total (') (') The total has to be equal or greater than 100 hectares. No L 171 / 10 Official Journal of the European Communities 27. 6 . 81 B 3  SCHEME FOR FINANCING THE COLLECTIVE VINEYARD RESTRUCTURING PROJECTS Date 1 . Beneficiary's share of which : 1.1 . Own capital 1.2 . Loans (M 1.3 . Benefits in kind and work done on own account 2. Total amount of premiums requested of which : 2.1 . EAGGF aid requested (maximum 30 %) 3 . Total financing = total costs (1 + 2) (') For each loan indicate the source, amount borrowed, interest rate, term and conditions for repayment. Where appropriate, indicate also the rate and duration of any grant of aid towards payment of interest and the name of the institution paying that aid. Attach supporting documents in each ease.